Case 7:21-cr-00369 Document 2 Filed on 01/13/21 in TXSD Page 1 of 2

, AnitedStatesiPististGeurt. iy

Bs ode UNITED STATES Distaict Court os
JAN'S 202 Sse ar

Nath an Ochsner, Clerk

* United States of America
, v.

~02Jose Miguel BARRAZA
YOB: 1968 U.S.Citizen

aa | SE ALED

CRIMINAL COMPLAINT

 

 

r: .

 

gli

       

Southern District i Texas

Case No. M-21 -00t7-M- 4

Nee Nee ee ee ee

 

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 24, 2020 in the county of Hidalgo oe in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

Unlawful to possess a firearm and/or ammunition which has previously traveled
in or affected interstate commerce, after having been convicted in a court of law
18 United States Code 922(g)(1) of a crime punishable by imprisonment for a term exceeding one year.

This criminal complaint is based on these facts:

SEE ATTACHMENT A

Y Continued on the attached sheet.

  

 

Approved by AUSA Alejandra Andrade

 

Complainant's signature

Steve Medrano, SA ATF

Printed name and title

Sworn to before me and signed in my presence.

 

Date: A“xY2/—-— GYioPps
7 @ Li, —_ Judge’s signature
Laon F. nAions

City and statei=MeAlleny-Texas _U.S. Magistrate Judge

Printed name and title
Case 7:21-cr-00369 Document 2 Filed on 01/13/21 in TXSD Page 2 of 2 -

ATTAGHMENT A

The facts establishing the foregoing issuance of an arrest warrant are based on the following:
I, Special Agent Steven Medrano, affiant, do hereby depose and state the following:

1. I am a Special Agent of the United States Department of Justice, Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF). I have been a law enforcement officer for over,nine years. My
duties include the investigation of violations of the federal firearms laws. I know it to be
unlawful for any person who has been convicted of a felony crime to receive or possess a firearm
and/or ammunition which has traveled in or affected interstate or foreign commerce. This
criminal complaint is based on the following facts:

2. On November 24, 2020, your affiant responded to the Edinburg, Texas Police Department
(EPD) to assist with’ an investigation. Your affiant learned EPD Investigators executed a search
warrant, which lead to the discovery of possible violations of Federal Firearm Laws.

3. Your affiant learned on November 24, 2020, EPD Investigators conducted surveillance at the
residence of Jose Miguel BARRAZA, located at 1907 Lime Street, San Juan, Texas (hereinafter
referred to as TARGET RESIDENCE). Your affiant learned EPD Investigators observed
BARRAZA get picked up by an individual and leave the TARGET RESIDENCE in a Gold
Chevrolet Silverado (hereinafter referred to as TARGET VEHICLE). Your affiant learned EPD
Investigators continued to surveil the TARGET VEHICLE, which was eventually pulled over by
an EPD Officer after a traffic violation was observed in the area of East Wisconsin Road and
North 25" Avenue in Edinburg, Texas. Your affiant learned the traffic stop lead to the discovery
of narcotics, which subsequently lead to the arrest of BARRAZA and the driver of the TARGET
VEHICLE. Your affiant learned EPD Officers located additional narcotics on BARRAZA’s
person when he was being processed into the Edinburg, Texas Police Department jail.

4. Your affiant learned EPD investigators acquired a search warrant for the TARGET ,
RESIDENCE. The TARGET RESIDENCE is described as a Recreational Vehicle (RV) which
sits on the property of 1907 Lime Street, San Juan, Texas. Your affiant learned during the
execution of the search warrant, EPD Investigators recovered a zip-lock bag which contained
fifty-one (51) rounds of .{mm caliber ammunition. Your affiant learned EPD Investigators
located the aforementioned ammunition in a drawer in the common living area.

5. A computerized criminal history (CCH) query revealed on March 19, 2007, BARRAZA was
convicted before the 93rd Judicial District Court of Hidalgo County, Texas for a State Jail
Felony- Possession of a Controlled Substance to Wit Cocaine of Less Than One Gram.
BARRAZA was sentenced to two (2) years confinement, which was suspended to five (5) years’
probation.

6. An ATF Special Agent.Firearms Interstate Nexus Expert examined the aforementioned
ammunition and determined the ammunition was manufactured outside the state e of Texas and
therefore traveled in and affected interstate commerce. ~""~ © woe
